ORDER
Considering the Petition for Transfer to Disability Inactive Status filed by respondent, Michael H. Colvin, and the findings and recommendation of the hearing committee,
IT IS ORDERED that Michael H. Col-vin, Louisiana Bar Roll number 4355, be and he hereby is transferred to disability inactive status, pursuant to Supreme Court Rule XIX, § 22(C).
Pursuant to Supreme Court Rule XIX, § 26(E), this order shall be effective immediately.
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana